DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 20, and 22 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
In claim 8, the recitation at line 1 of “the use of the tracker to collect data” is indefinite because none of the preceding claim language recites or otherwise defines any such use of the tracker to collect data. Therefore, it is unclear what this use is or how it relates the rest of the invention or how the further limitation of this use stipulated in claim 8 impacts the scope of the claimed subject matter. While claim 2 does appear to recited such a use of the tracker for data collection, claim 8 does not depend, directly or indirectly, from claim 2, so that it cannot rely upon the recitation in claim 2 for antecedent support.
In claim 20, the recitation of “the updated trajectory” at line 1 is similarly unclear. Again, none of the preceding claim language recites or otherwise defines any such updated trajectory, so that it is unclear how the additional feature(s) of claim 20 are intended to further limit the claimed invention. While claim 18 does appear to define an updated trajectory, claim 20 is not dependent, either directly or indirectly, from claim 18, so that the recitation of claim 18 cannot be relied upon for antecedent support for the language in claim 20. The recitation of “the updated trajectory” at line 2 of claim 22 is likewise unclear for the same reasons.
Finally, the recitation of “the updated pose” at line 4 of claim 22 is also unclear because no such updated pose is previously recited or otherwise defined by the claim language, so that it is unclear how the language of claim 22 further modifies the claimed invention. While claim 18 appears to define an updated pose, claim 22 does not depend, directly or indirectly, from claim 18, and thus cannot rely upon the language of claim 18 for antecedent support.
Allowable Subject Matter
Claims 1-7, 9-19, and 21 are allowed.
Claims 8, 20, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses or otherwise teaches determining a second tracker definition using an iterative process to refine the second tracker definition, where each iteration calculates current poses of the tracker using measured tracker features and a current instance of the second tracker definition and refining the current instance of the second tracker definition using the current pose, as required by each of the independent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Szanski et al. teach using fiducial markers to track the pose of an article. Yu et al. teach using an optical marker to track movement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
12 October 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665